      Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA                      *

vs.                                           *
                                                           CASE NO. 4:96-CR-64 (CDL)
JEREMY BRUCE SHIPP,                           *

        Defendant.                            *


                                       O R D E R

        Jeremy Bruce Shipp was sentenced to 151 months imprisonment

for distributing cocaine base.                     The Court later reduced his

sentence to 121 months, then Shipp was released from prison and

began serving a five-year term of supervised release.                                 But when

Shipp was convicted in state court of shooting a firearm into

his    acquaintance’s        vehicle,       the    Court    revoked        his       supervised

release and sentenced him to 46 months for violating the terms

of    his    supervised      release.             Now,    Shipp       seeks      a     sentence

reduction      under    18    U.S.C.    § 3582(c)(1)(B),              as   authorized        by

§ 404(b) of the First Step Act of 2018, Pub. L. No. 115-391

§ 404(b), 132 Stat 5194.               Shipp asserts that the Court should

conduct a resentencing hearing and reduce his completed 121-

month       sentence    to    87    months        followed       by    three         years    of

supervised release, with credit for time served applied to the

revocation       sentence      he      is     currently          serving.              In    the

alternative,       he    argues     that      the        Court    should         reduce      his
   Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 2 of 11



revocation sentence to time served.            For the reasons set forth

below, the Court grants Shipp’s motion to reduce his original

sentence (ECF Nos. 116, 117, 121) but only to the extent that

Shipp’s revocation sentence is reduced from 46 months to 36

months.     In reaching this decision, the Court reviewed Shipp’s

two pro se motions to reduce sentence, his counseled motion to

reduce    sentence,   the     Government’s   response,    the   supplemental

presentence investigation report, Shipp’s reply brief and its

exhibits, the 18 U.S.C. § 3553(a) factors, and other relevant

law.     The Court will enter a separate amended judgment on this

reduced sentence.

                                  BACKGROUND

        In 1997, Shipp pleaded guilty to distributing cocaine base

in violation of 21 U.S.C. § 841(a)(1).            Although the indictment

did not charge Shipp with distributing a specific quantity of

cocaine, he stipulated and agreed that if the case were to go to

trial    before   a   jury,    the   Government   would   prove    beyond   a

reasonable doubt that he possessed approximately 179 grams of

crack cocaine (24 grams sold to an informant and 155 grams in

his residence), plus 61 grams of powder cocaine.            Plea Agreement

¶¶ 7.2-7.3, ECF No. 26.         Shipp did retain the right “to present

evidence and argument at sentencing that a lesser quantity of

crack cocaine should be used to calculate his sentence.”             He did

not present such evidence or challenge the weight of the drugs


                                       2
   Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 3 of 11



at his sentencing hearing, and his attorney acknowledged the

weight of the drugs.        See generally Sentencing Hr’g Tr. (July

31, 1997), ECF No. 46.          The Court sentenced Shipp to 151 months

in prison, followed by five years of supervised release.                        In

March of 2008, the Court granted Shipp’s motion to reduce his

sentence pursuant to sentencing guideline reductions and reduced

Shipp’s sentence to 121 months in prison; all other provisions

of Shipp’s original sentence, including the five-year term of

supervised     release,    remained       in    effect.        Order    Reducing

Sentence, ECF No. 87.      Since Shipp had already served 129 months

in prison, Shipp was released from prison and began his five-

year term of supervised release.

        In 2011, the Court revoked Shipp’s supervised release after

Shipp    admitted   that   he    violated      its    terms   by   possessing   a

firearm and committing aggravated assault and criminal damage to

property; he shot into an acquaintance’s car with a firearm then

rammed her car, and the victim suffered injuries caused by glass

fragments.     Revocation H’rg Tr. 8:5-13 (Apr. 14, 2011), ECF No.

110.      At the time, the statutory maximum for the revocation

sentence was 60 months’ imprisonment.                The Court sentenced Shipp

to 46 months in prison, consecutive to the sentence imposed by

the Muscogee County Superior Court in case number SU09CR2580,

plus     an   additional   fourteen       months      of   supervised    release

following his imprisonment.         Shipp completed his Superior Court


                                      3
   Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 4 of 11



sentence and began serving his revocation sentence on August 28,

2019.     He is scheduled to be released from prison in December of

2022.

                                  DISCUSSION

        Section 404 of the First Step Act of 2018 permits a court

“that imposed a sentence for a covered offense” to “impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect

at the time the covered offense was committed.”                       Pub. L. No.

115-391 § 404(b), 132 Stat 5194.                “Nothing in § 404 shall be

construed to require a court to reduce any sentence pursuant to

this section.”     Id.      In relevant part, the Fair Sentencing Act

of 2010 increased the amount of cocaine base required for an

offense    to   trigger     the   highest       penalties     under    21   U.S.C.

§ 841(b)(1)(A)(iii) and qualify as a Class A felony from 50

grams to 280 grams, and it increased the amount of cocaine base

required for an offense to trigger the intermediate penalties

under 21 U.S.C. § 841(b)(1)(b)(iii) and qualify as a Class B

felony from 5 grams to 28 grams.                Fair Sentencing Act of 2010

§ 2, Pub. L. No. 111-220, 124 Stat 2372; see also 18 U.S.C.

§ 3559(a)(1) to (2) (classifying offenses with a maximum term of

life    imprisonment   as    Class   A       felonies   and   offenses      with   a

maximum term of twenty-five years or more as Class B felonies).

If the amount of cocaine base is less than 28 grams, the offense


                                         4
   Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 5 of 11



is a Class C felony.          21 U.S.C. § 841(b)(1)(C) (stating that the

maximum       term   of    imprisonment         is   twenty     years);    18    U.S.C.

§ 3559(a)(3) (classifying offenses with a maximum term of more

than ten but less than twenty-five years as Class C felonies).

        There is no dispute that Shipp’s original drug conviction

under 21 U.S.C. § 841(a) was a “covered offense” because he was

convicted of committing a crack-based offense before August 3,

2010, and his “offense triggered a statutory penalty that has

since been modified by the Fair Sentencing Act.”                       United States

v. Jones, No. 19-10758, 2020 WL 3248113, at *5 (11th Cir. June

16, 2020).       When Shipp was sentenced for distributing 179 grams

crack cocaine, his offense was subject to the highest penalties

under    21    U.S.C.     § 841(b)(1)(A)(iii)         and     was   classified     as    a

Class    A    felony.       But     under   the      Fair     Sentencing    Act,    the

threshold for the highest penalties was increased from 50 grams

to 280 grams, so Shipp’s offense would have been subject to the

intermediate penalties under 21 U.S.C. § 841(b)(1)(B)(iii) and

classified      as   a    Class   B   felony.         The     class   of   felony       is

important       because     while     the       statutory      maximum     revocation

sentence for a defendant convicted of a Class A felony is five

years’ imprisonment, the statutory maximum revocation sentence

for a defendant convicted of a Class B felony is three years’

imprisonment. 18 U.S.C. § 3583(e)(3).




                                            5
      Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 6 of 11



       Shipp seeks a reduction of his sentence to time served.                            He

initially sought reduction of the 121-month prison term that he

completed       in    2008,    with    any    overserved       time   applied     to     his

present revocation sentence.                   In the alternative, he seeks a

reduction of his 46-month revocation sentence to time served.

While     the    Government       does       not    oppose     a    reduction     of     the

revocation      sentence       that    Shipp       is   currently     serving     from    46

months to 36 months—the maximum statutory revocation sentence

for a defendant convicted of a Class B felony—the Government

does oppose a reduction of the original prison sentence that

Shipp completed in 2008.

       Shipp’s position is that since his original sentence would

have been shorter if the Fair Sentencing Act of 2010 had been in

effect    when       he   received     his    original       sentence     and   his    2008

sentence reduction, he should receive credit for any overserved

time today and use it to shorten the sentence this Court imposed

after Shipp violated the terms of his supervised release.                              Based

on the Court’s review, the Eleventh Circuit has not spoken on

the question whether a Court should reduce a completed term of

imprisonment under the First Step Act and apply “banked” time to

the    defendant’s         revocation    sentence.           But    the   Court   is     not

convinced that the original, completed prison sentence should be

reduced     and      any      excess    time       credited    to     Shipp’s     present

revocation sentence.            The Court observes that allowing prisoners


                                               6
   Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 7 of 11



to “bank” time could undermine the purpose of supervised release

by impairing the Court’s ability to sanction a defendant for

violating the terms of supervised release.            The Court denies

Shipp’s request to reduce the sentence he completed in 2008.

       The next question is whether Shipp’s revocation sentence

should be reduced.       The Government asserts that it should be

reduced to 36 months.        The Government does not dispute that

Shipp’s revocation sentence is “part of the penalty for his

initial offense,” so Shipp is considered to be “still serving

his sentence for a ‘covered offense’ for purposes of the First

Step Act.”       United States v. Venable, 943 F.3d 187, 194 (4th

Cir.    2019).    The   Government   argues   that   Shipp’s    original

conviction, for 179 grams of crack cocaine, should be considered

a Class B felony and that his revocation sentence should be

reduced to the statutory maximum of 36 months.            See 18 U.S.C.

§ 3583(e)(3).     Although Shipp did not clearly address this issue

in his briefing, he does suggest that his original conviction

should be considered a Class C felony, which has a two-year

maximum term for a revocation sentence.       See id.

       Shipp’s sentence was calculated based on possession of 179

grams of crack cocaine.       Shipp asserts, however, that it would

be error to consider the 179 grams of crack cocaine attributed

to him at sentencing and such a finding is now unconstitutional

because it relies on facts that were determined by the Court,


                                     7
      Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 8 of 11



not a jury. See Alleyne v. United States, 570 U.S. 99 (2013);

Apprendi v. New Jersey, 530 U.S. 466 (2000).                     And, since the

indictment did not charge Shipp with distributing or possessing

with intent to distribute a specific quantity of cocaine base,

Shipp contends that the Court must assume that Shipp’s offense

involved less than 28 grams.                 If the Court were to make that

assumption, Shipp’s offense would be a Class C felony rather

than a Class B felony and thus the maximum revocation sentence

under 18 U.S.C. § 3583(e)(3) would be two years’ imprisonment.

       The Eleventh Circuit, however, recently rejected this very

argument and concluded that a First Step Act movant “cannot rely

on Apprendi to redefine his offense for purposes of a First Step

Act motion.”        Jones, 2020 WL 3248113, at *8.              According to the

Eleventh Circuit, “the Constitution does not prohibit district

courts,    in    deciding      motions    for    reduced    sentences    under    the

First Step Act, from relying on earlier judge-found facts that

triggered statutory penalties that the Fair Sentencing Act later

modified.     In   determining        what   a   movant’s    statutory   penalties

would be under the Fair Sentencing Act, the district court is

not increasing the movant’s penalty. It is either maintaining

the     movant’s     penalty      or     decreasing    it.”       Id.     at     *10.

Accordingly, the Eleventh Circuit concluded that the district

courts     did     not   err     in    considering     the     judge-found       drug

quantities or in refusing to allow the movants to relitigate the


                                             8
      Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 9 of 11



drug-quantity finding.             Id.    Based on Jones, it is not error for

the Court to consider the 179 grams of crack cocaine attributed

to    Shipp     at   sentencing      in    deciding    Shipp’s    First    Step   Act

motion.

       Shipp’s offense, with 179 grams of crack cocaine attributed

to him, became a Class B felony rather than a Class A felony

under the Fair Sentencing Act.               The statutory maximum revocation

sentence following a conviction for a Class B felony is three

years.     18 U.S.C. § 3583(e)(3).               The Court recognizes that the

revocation sentencing guidelines range has also changed based on

Shipp’s Class B felony, his Grade A violation of supervised

release, and his criminal history category of IV; the sentencing

guidelines range is now 24 to 30 months’ imprisonment.                      When the

Court imposed the revocation sentence, it noted that it could

find that the original guidelines range of 37 to 46 months was

“inadequate because the defendant, on a city street, fired four

shots from one vehicle into another. Further, he intentionally

rammed the victim’s vehicle and fled police.”                     Revocation Hr’g

Tr.    11:15-18,      ECF    No.    110.        Defendant   was   present    at   the

revocation hearing and did not challenge the accuracy of these

findings.       The Court further noted that it “could find that the

nature     of    these      violations      requires    a   sentence      above   the

advisory guideline range to protect the victim and the community

from this behavior and to provide an adequate deterrent and to


                                            9
      Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 10 of 11



maintain the integrity of the court.”                         Id. at 11:20-24.            Instead

of     making        an    upward       departure        for     these       “very        serious

violations” that were “inexcusable” and needed “to be dealt with

strongly and swiftly,” the Court sentenced Swift at the top of

the guidelines range, ran the revocation sentence consecutive to

the    Superior        Court’s     sentence       in     SU09CR2580,        and    imposed         an

additional 14 months of supervised release.                           Id. at 11:25-13:7.

        Given    the       new    statutory      maximum        for    Shipp’s      revocation

offense, the Court will reduce Shipp’s revocation sentence to 36

months’ imprisonment.                  The Court acknowledges that 36 months’

imprisonment           represents       an      upward        departure      from       the     new

revocation sentencing range.                    But, in light of Shipp’s serious

violations,          had    the     Court       sentenced        Shipp      as     if     today’s

penalties had been in place, it would have found that a sentence

of 36 months’ imprisonment was sufficient but not greater than

necessary       to     serve     the    interests        of    sentencing.          Again,         in

reaching        this       decision,      the     Court        considered         the     record,

parties’        arguments,         18    U.S.C.        3553(a)        factors,      and       other

relevant law.

        The    final       question      is   whether         Shipp    is   entitled          to   a

plenary       resentencing         hearing.          A   sentencing         hearing       in   the

defendant’s presence is not required if the “proceeding involves

the correction or reduction of sentence under Rule 35 or 18

U.S.C. § 3582(c).” Fed. R. Crim. P. 43(b)(4).                                First Step Act


                                                10
   Case 4:96-cr-00064-CDL-MSH Document 129 Filed 06/22/20 Page 11 of 11



sentence modifications fall under 18 U.S.C. § 3582(c).                       See

Jones, 2020 WL 3248113, at *5 (noting that § 3582(c) allows a

district court to modify a term of imprisonment “to the extent

that a statute expressly permits” and that “the First Step Act

expressly permits district courts to reduce a previously imposed

term    of     imprisonment”).          Shipp’s     requests   for    plenary

resentencing and a hearing are denied.

                                  CONCLUSION

       As    discussed   above,   the   Court    grants   Shipp’s   motion   to

reduce his original sentence (ECF Nos. 116, 117, 121) to the

extent that the Court reduces Shipp’s revocation sentence from

46 months to 36 months’ imprisonment.               The Court will enter a

separate amended judgment on this reduced sentence.

       IT IS SO ORDERED, this 22nd day of June, 2020.

                                             s/Clay D. Land
                                             CLAY D. LAND
                                             CHIEF U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA




                                        11
